Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 12/06/21.
Claims 1-20 are under examination.

Information Disclosure Statements
4.	   The information disclosure statement (IDS) submitted on 12/08/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings filed on 12/06/21 are accepted by the examiner.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11, 228, 360 B2 (hereinafter refers as Patel).
Regarding claim 1: Patel discloses a method comprising (See claim 1; line 1): 
receiving, by a repeater device, first reference signals from a first wireless station (See claim 1; lines 4-5);
forwarding, by the repeater device, the first reference signals to a fixed wireless access (FWA) device (See claim 1; lines 6-7); 
transmitting, by the repeater device at a first gain value, a first uplink signal received from the FWA device to the first wireless station (See claim 1; lines 8-11); 
receiving, by the repeater device and in response to the first uplink signal, first transmit power control (TPC) command parameters from the FWA device (See claim 1; lines 12-15); and 
adjusting, by the repeater device and based on the first TPC command parameters, the first gain value to an adjusted gain value (See claim 1; lines 16-20).
Regarding claim 2: Patel discloses a method, further comprising: receiving second reference signals from a second wireless station; determining, using stored second TPC command information associated with the second wireless station, a second gain value; and transmit, at the second gain value, a second uplink signal received from the FWA device to the second wireless station (See claim 2).
Regarding claim 3: Patel discloses a method,  wherein the second gain value is greater than the first gain value, and wherein a distance of the repeater device to the second wireless station is greater than a distance of the repeater device to the first wireless station (See claim 3).
Regarding claim 4: Patel discloses a method, wherein the first gain value comprises a maximum gain value associated with the repeater device, and wherein the adjusted gain value is less than the maximum gain value (See claim 4).
Regarding claim 5: Patel discloses a method, wherein the first TPC command parameters are based on at least one of a location of the repeater device within a coverage area serviced by the first wireless station or an object located between the repeater device and the first wireless station (See claim 5).
Regarding claim 6: Patel discloses a method, further comprising determining the first TPC command parameters based on at least one of: a Reference Signal Received Power (RSRP) value, a Reference Signal Received Quality (RSRQ) value, a Received Signal Strength Indication (RSSI) value, a signal-to-interference-plus-noise ratio (SINR) value, a signal to noise ratio (SNR) value, a block error rate (BLER) value, an amplifier gain setting value, or a channel state information (CSI) value (See claim 6).
Regarding claim 7: Patel discloses a method, further comprising: generating, based on the first TPC command parameters, a gain value profile for the first wireless station; and transmitting, using the gain value profile, a second uplink signal from a second FWA device to the first wireless station at a second gain value (See claim 7).
Regarding claim 8: Patel discloses a repeater device comprising (See Claim 8; line 1): 
a processor configured to: receive first reference signals from a first wireless station (See Claim 8; lines 7-8);
forward the first reference signals to a fixed wireless access (FWA) device (See Claim 8; line 9);
 transmit, at a first gain value, a first uplink signal received from the FWA device to the first wireless station (See Claim 8; lines 10-13);
 receive, in response to the first uplink signal, first transmit power control (TPC) command parameters from the FWA device; and adjust, based on the first TPC command parameters, the first gain value to an adjusted gain value (See Claim 8; lines 14-16). 
Regarding claim 9: Patel discloses a repeater device, wherein the processor is further configured to: receive second reference signals from a second wireless station; determine, using stored second TPC command information associated with the second wireless station, a second gain value; and transmit, at the second gain value, a second uplink signal received from the FWA device to the second wireless station (See Claim 9).
Regarding claim 10: Patel discloses a repeater device, wherein a difference between the second gain value and the first gain value corresponds to a difference between a first path loss incurred over a distance of the repeater device to the second wireless station and a second path loss incurred over a distance of the repeater device to the first wireless station (See Claim 10).
Regarding claim 11: Patel discloses a repeater device, wherein the first gain value comprises a maximum gain value associated with the repeater device, and wherein the adjusted gain value is less than the maximum gain value (See Claim 11).
Regarding claim 12: Patel discloses a repeater device, wherein the first TPC command parameters are based on at least one of a location of the repeater device within a coverage area serviced by the first wireless station or a location of an object between the repeater device and the first wireless station (See Claim 12).
Regarding claim 13: Patel discloses a repeater device, wherein the determination of the first TPC command parameters are based on at least one of: a Reference Signal Received Power (RSRP) value, a Reference Signal Received Quality (RSRQ) value, a Received Signal Strength Indication (RSSI) value, a signal-to-interference-plus-noise ratio (SINR) value, a signal to noise ratio (SNR) value, a block error rate (BLER) value, an amplifier gain setting value, or a channel state information (CSI) value (See Claim 13).
Regarding claim 14: Patel discloses a repeater device, wherein the processor is further configured to: generate, based on the first TPC command parameters, a gain value profile for the first wireless station; and transmit, using the gain value profile, a second uplink signal received from a second FWA device to the first wireless station at a second gain value (See Claim 14).
Regarding claim 15: Patel discloses a non-transitory computer readable medium including instructions that, when executed by a processor of a repeater device, cause the repeater device to (See Claim 15; lines 1-3): 
receive first reference signals from a first wireless station (See Claim 15; line 6); 
forward the first reference signals to a fixed wireless access (FWA) device (See Claim 15; line 7);
 transmit, at a first gain value, a first uplink signal received from the FWA device to the first wireless station (See Claim 15; lines 8-10); 
receive, in response to the first uplink signal, first transmit power control (TPC) command parameters from the FWA device (See Claim 15; lines 11-13); and 
adjust, based on the first TPC command parameters, the first gain value to an adjusted gain value (See Claim 15; lines 14-16).
Regarding claim 16: Patel discloses a non-transitory computer readable medium, further including instructions that, when executed by the processor cause the repeater device to: receive second reference signals from a second wireless station; determine, using stored second TPC command information associated with the second wireless station, a second gain value; and transmit, at the second gain value, a second uplink signal received from the FWA device to the second wireless station (See Claim 16).
Regarding claim 17: Patel discloses a non-transitory computer readable medium, wherein a difference between the second gain value and the first gain value corresponds to a difference between a distance of the repeater device to the second wireless station and a distance of the repeater device to the first wireless station (See Claim 17).
Regarding claim 18: Patel discloses a non-transitory computer readable medium, wherein the first gain value comprises a maximum gain value associated with the repeater device, and wherein the adjusted gain value is less than the maximum gain value (See Claim 18).
Regarding claim 19: Patel discloses a non-transitory computer readable medium, wherein the first TPC command parameters correspond to at least one of a location of the repeater device within a coverage area serviced by the first wireless station or a location of an object between the repeater device and the first wireless station (See Claim 19).
Regarding claim 20: Patel discloses a non-transitory computer readable medium, wherein the first TPC command parameters are based on at least one of: a Reference Signal Received Power (RSRP) value, a Reference Signal Received Quality (RSRQ) value, a Received Signal Strength Indication (RSSI) value, a signal-to-interference-plus-noise ratio (SINR) value, a signal to noise ratio (SNR) value, a block error rate (BLER) value, an amplifier gain setting value, or a channel state information (CSI) value (See Claim 20).



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



9.	Claims 1, 6, 8, 13, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter referred as Kim) US Patent Application Publication No. 2011/0177777
A1, in view   of Akkarakaran et al. (hereinafter referred as Akkarakaran) US Patent Application Publication No. 2019/0230597 A1.
Regarding claims 1 & 8: Kim discloses a repeater device (See FIG. 5 & Para. 0056; a repeater 300) comprising: 
a processor (See FIG. 5 & Para. 0056; a repeater 300 includes controller 310)  configured to: 
receive first reference signals from a first wireless station (corresponds to base station) (See FIG. 6 & Para. 0061; the repeater receives positioning reference signal from a base station); 
forward the first reference signals to a fixed wireless access (FWA) device (See FIG. 6 & Para. 0064; the repeater sends the positioning reference signal to the mobile station).
Kim does not explicitly disclose transmit, at a first gain value, a first uplink signal received from the FWA device to the first wireless station; receive, in response to the first uplink signal, first transmit power control (TPC) command parameters from the FWA device; and adjust, based on the first TPC command parameters, the first gain value to an adjusted gain value.
However, Akkarakaran from the same field of endeavor discloses transmit, at a first gain value, a first uplink signal received from the FWA device to the first wireless station (See FIG. 6 & Para. 0130; the base station transmits a first uplink grant to the UE. The first uplink grant includes a TCP command);
 receive, in response to the first uplink signal, first transmit power control (TPC) command parameters from the FWA device (See FIG. 15 & Para. 0199-0202; the UE receives a DCI messages from a base station and the DCI messages includes a TCP command); and
 adjust, based on the first TPC command parameters, the first gain value to an adjusted gain value (See FIG. 15 & Para. 0199-0202; the UE adjusts a transmit power level based on the determined power adjustment value).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include transmit, at a first gain value, a first uplink signal received from the FWA device to the first wireless station; receive, in response to the first uplink signal, first transmit power control (TPC) command parameters from the FWA device; and adjust, based on the first TPC command parameters, the first gain value to an adjusted gain value as taught by Akkarakaran in the system of Kim to handle TCP command across multiple downlink control information messages (See Akkarakaran; Para. 0002; lines 1-2).
Regarding claims 6 & 13: The combination of Kim and Akkarakaran disclose a method/a repeater.
Furthermore, Akkarakaran discloses a method/a repeater, further comprising determining the TPC command parameters based on at least one of: a Reference Signal Received Power (RSRP) value, a Reference Signal Received Quality (RSRQ) value, a Received Signal Strength Indication (RSSI) value, a signal-to-interference-plus-noise ratio (SINR) value, a signal to noise ratio (SNR) value, a block error rate (BLER) value, an amplifier gain setting value, or a channel state information (CSI) value (See Para. 0096; CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include further comprising determining the TPC command parameters based on
a channel state information (CSI) value as taught by Akkarakaran in the system of Kim to handle TCP command across multiple downlink control information messages (See Akkarakaran; Para. 0002; lines 1-2).
Regarding claim 15: Kim disclose a non-transitory computer-readable medium (See FIG. 5 & Para. 0056; a repeater 300 includes storage/memory) including instructions that, when executed by a processor (See FIG. 5 & Para. 0056; a repeater 300 includes controller 310) of a repeater device, cause the repeater device to: 
receive first reference signals from a first wireless station (corresponds to base station) (See FIG. 6 & Para. 0061; the repeater receives positioning reference signal from a base station);
 forward the first reference signals to a fixed wireless access (FWA) device (See FIG. 6 & Para. 0064; the repeater sends the positioning reference signal to the mobile station).
Kim does not explicitly disclose transmit, at a first gain value, a first uplink signal received from the FWA device to the first wireless station; receive, in response to the first uplink signal, first transmit power control (TPC) command parameters from the FWA device; and adjust, based on the first TPC command parameters, the first gain value to an adjusted gain value.
However, Akkarakaran from the same field of endeavor discloses transmit, at a first gain value, a first uplink signal received from the FWA device to the first wireless station (See FIG. 6 & Para. 0130; the base station transmits a first uplink grant to the UE. The first uplink grant includes a TCP command); 
receive, in response to the first uplink signal, first transmit power control (TPC) command parameters from the FWA device (See FIG. 15 & Para. 0199-0202; the UE receives a DCI messages from a base station and the DCI messages includes a TCP command); and adjust, based on the first TPC command parameters, the first gain value to an adjusted gain value (See FIG. 15 & Para. 0199-0202; the UE adjusts a transmit power level based on the determined power adjustment value).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include transmit, at a first gain value, a first uplink signal received from the FWA device to the first wireless station; receive, in response to the first uplink signal, first transmit power control (TPC) command parameters from the FWA device; and adjust, based on the first TPC command parameters, the first gain value to an adjusted gain value as taught by Akkarakaran in the system of Kim to handle TCP command across multiple downlink control information messages (See Akkarakaran; Para. 0002; lines 1-2).
Regarding claim 20: The combination of Kim and Akkarakaran disclose a non-transitory computer-readable medium.
Furthermore, Akkarakaran discloses a non-transitory computer-readable medium, further comprising determining the TPC command parameters based on at least one of: a Reference Signal Received Power (RSRP) value, a Reference Signal Received Quality (RSRQ) value, a Received Signal Strength Indication (RSSI) value, a signal-to-interference-plus-noise ratio (SINR) value, a signal to noise ratio (SNR) value, a block error rate (BLER) value, an amplifier gain setting value, or a channel state information (CSI) value (See Para. 0096; CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include further comprising determining the TPC command parameters based on a channel state information (CSI) value as taught by Akkarakaran in the system of Kim to handle TCP command across multiple downlink control information messages (See Akkarakaran; Para. 0002; lines 1-2).


Allowable Subject Matter
10.	Claims 2-5, 7, 9-12, 14 & 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the obviousness double patenting rejection.


Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Das et al. 2007/0149238 A1 (Title: method and apparatus for communicating and/or using transmission power information) (See abstract, Para. 2212-2279).
	B.	Richardson et al. 2007/0149137 A1 (Title: Method and apparatus for communicating control information) (See FIG. 1, Para. 0190-0193 & 0285).
	C.	Bhargava et al. 2015/0349874 A1 (Title: Wireless communication method, system and computer program products) (See FIG. 12, 0285 & claim 1).
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469